[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS
                                                                           FILED
                                   FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                                    ________________________ ELEVENTH CIRCUIT
                                                                       JULY 28, 2011
                                            No. 10-15869                JOHN LEY
                                        Non-Argument Calendar             CLERK
                                      ________________________

                              D.C. Docket No. 9:10-cr-80085-KAM-1

UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                         Plaintiff - Appellee,

    versus

SALVADOR GONZALEZ GARCIA,
a.k.a. Santos G. Lizarraga,
a.k.a. Roberto Salazar Gonzalez,
a.k.a. Romero Rodriguez,
a.k.a. Santiago Ayala,
a.k.a. Roberto R,

                                                                 Defendant - Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                           (July 28, 2011)

Before CARNES, HULL and PRYOR, Circuit Judges.
PER CURIAM:

      Bruce E. Reinhart, appointed appellate counsel for Salvador Gonzalez

Garcia, has filed a motion to withdraw on appeal supported by a brief prepared

pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1936, 18 L.Ed.2d 493

(1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Garcia’s convictions and sentences are

AFFIRMED.




                                         2